Citation Nr: 1418989	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether compensation payments provided as a result of an August 2007 rating decision were proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  That decision established service connection for a left lower quadrant scar based upon an April 28, 1995, Board decision and assigned a 10 percent rating effective from September 6, 1991.  It was noted, in essence, that the rating action should have been taken earlier. 

In his May 2008 notice of disagreement the Veteran asserted that the calculated amount of payments based upon the August 2007 award for the period from October 1, 1991, to December 1, 2006, were incomplete.  The issue of propriety of VA payments was the only issue addressed in the January 2010 statement of the case.  Although the Veteran submitted a VA Form 9 in February 2010 to perfect his appeal, the Board finds the statements provided in that document included no additional information as to the propriety of payments made as a result of the August 2007 award. 

In October 2010, the Veteran presented testimony before the undersigned in a videoconference hearing.  A copy of the transcript has been associated with the claims folder.

In April 2012, the Board issued a decision denying the Veteran's claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge that conducted the October 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new decision issued in its place.  This decision satisfies the Veteran's request.

At the time of the Board videoconference hearing, the Veteran asserted that the issue identified as on appeal in the statement of the case was incorrect and that he wished to pursue higher ratings effective from the date of his discharge from active service.  The Board finds that these statements, statements provided in the February 2010 VA Form 9, and statements the Veteran provided to his representative in a July 2010 letter are more appropriately addressed as claims for increased ratings and earlier effective dates for service-connected disabilities.  It is significant to note, however, that increased ratings for residuals of a gunshot wound to the stomach, for residuals of a gunshot wound to the left arm, residuals of a gunshot wound of the upper lumbar region, and laparotomy and drainage site scars were denied in an unappealed April 1995 Board decision and the December 1971 rating determinations were, to some extent, subsumed by that decision.  See 38 C.F.R. § 20.1104 (2013).  While Board decisions may be revised based upon clear and unmistakable error (CUE) under the provisions of 38 U.S.C.A. § 7111 (West 2002), regulations require that such actions may be taken on motion by the appropriate party or by the Board's on its own initiative.  See 38 C.F.R. § 20.1400 (2013).  The Board finds in this case that a specific motion asserting CUE in the April 1995 decision was not submitted to the Board and that the Veteran's statements as to errors in the rate of compensation from the 1971 rating are too vague and nonspecific for the Board to consider CUE on its own initiative. 

To the extent the Veteran's statement may be construed as raising increased rating and earlier effective date issues that have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over such matters.  In addition, in April 2012, the Veteran filed a statement indicating his intent to file a claim under VA's Fully Developed Claim (FDC) Program.  This claim is also not within the Board's jurisdiction.  Therefore, these claims are referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained. 

2.  VA records show that a due and paid audit in July 2008 indicates the Veteran received proper retroactive payments as a result of the August 2007 rating decision.


CONCLUSION OF LAW

The compensation payments provided as a result of an August 2007 rating decision were proper.  38 C.F.R. § 3.31 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board notes that the issue on appeal in this case involves the propriety of payments provided and is not a claim for which VCAA notice is required.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  To the extent feasible, based upon the available record, the Veteran was adequately informed of the issue for appellate review and provided an opportunity to present evidence in support of his claim.  See 38 C.F.R. § 3.103(c)  (2013).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative and he was afforded a videoconference hearing in October 2010.  The transcript of the Veteran's hearing, as well as other lay statements provided by the Veteran and his representative, are of record and were considered when adjudicating this claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that 38 C.F.R. 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned thoroughly discussed and clarified with the Veteran the claim under appeal, and discussed with the Veteran the elements that were lacking to substantiate the Veteran's claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

VA regulations provide that regardless of VA regulations concerning effective dates of awards, with certain identified exceptions, payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C.A. 18 for an individual who is a child of a Vietnam veteran or a child of a veteran with covered service in Korea may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2013). 

In this case, a review of the record shows that in an April 1995 decision the Board granted entitlement to a separate 10 percent rating for an abdominal scar in the left lower quadrant.  It was noted that the scar was shown to be painful and tender upon VA examination in September 1991. 

An August 2007 rating decision established service connection for a left lower quadrant scar and assigned a 10 percent rating effective from September 6, 1991.  In an April 2008 statement the Veteran's representative requested an audit for the Veteran's service-connected disability compensation payments.  It was noted that records showed he received a one-time payment of $10,212 in August 2007 and a special payment of $1,033 in September 2007.  The total payment of $11,245 was asserted to have been less than the retroactive amount that should have been provided based upon the August 2007 decision which was calculated as $17,066.  In his May 2008 notice of disagreement the Veteran asserted that the amounts of the retroactive payments sent to him were incomplete and were less than the monthly payments to which he was entitled for the period from October 1, 1991, to December 1, 2006.

VA records show a due and paid audit was prepared in July 2008 and found that the payments provided to the Veteran based upon a combined 20 percent service-connected disability rating were in accordance with the April 1995 Board decision and August 2007 rating decision.  It was noted, in essence, that the August 2007 rating decision had apparently assumed that the Veteran was only being paid at the 10 percent rate, but that "BDN" actions demonstrated the Veteran was at that time already receiving compensation payments at the 20 percent rate effective from December 1, 1997.  It was noted, in essence, that based upon the available evidence it was "almost certain" that the Veteran had been paid at the 20 percent rate correctly from the correct effective date, but that additional audit efforts would require an investigation of the individual checks issued to him that far back in time involving microfiche, microfilm, or other records possibly stored off station.  In the January 2010 statement of the case, the RO also noted that an inquiry screen indicated that the Veteran had actually been receiving recurring compensation payments at the 20 percent rate before the August 2007 decision and at least since February 2007.  It was noted that there was no way to determine the amount of all checks sent to him since April 1995, but that it was almost certain that he had been overpaid when the retroactive award payments were issued in 2007. 

The Veteran provided no subsequent information as to the specific matter on appeal in his February 2010 VA Form 9.  At his hearing in October 2010 he asserted that the RO had improperly identified the issue on appeal to avoid adjudicating his claims for increased ratings, earlier effective dates, and CUE in a December 1971 rating decision.  No additional information as to the propriety of the amount of compensation payment effective from September 1991 was provided.

Based upon the evidence of record, the Board finds that VA records show a due and paid audit in July 2008 that indicates the Veteran received proper retroactive payments as a result of the August 2007 rating decision.  The Court has held that in the absence of clear evidence to the contrary the law presumes the regularity of the administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  No clear evidence to the contrary has been presented in this case.  Therefore, the appeal must be denied.


ORDER

The compensation payments provided as a result of an August 2007 rating decision were proper; the appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


